DETAILED ACTION
1.	This office action is in response to the amendment filed on 03/03/2022. 
2.	Claim 5 is canceled.
3.	Claims 1-4 and 6-13 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 03/03/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
In regard to 101 rejection, the Applicant has provided arguments, “… the Office Action rejected Claims 1 to 13 under 35 USC § 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. Without acquiescing to the present rejection, Applicant respectfully submits that the presently amended independent Claim 1 traverses the current rejection. Specifically, Claim 1 recites, in part, “a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different directions, wherein the detector unit is attached to the detection target and detects the acceleration.” The claims as presently amended present include acceleration detector units for detecting acceleration of the detection target through space, which cannot be considered as covering a mental process or mathematical concept only, and rather, integrates the alleged abstract idea into a practical application, rendering Claim 1 patent eligible. Therefore, Applicant respectfully submits that the amendment to independent Claim 1 traverses the present rejection under 35 USC § 101, and respectfully requests withdrawal of same.” (page 6).

In response to argument:
 
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Regarding independent Claim 1, we recognize that the limitations “calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a temporal change of the dynamic acceleration component with respect to the static acceleration component, and determines a motion of the detection target on a basis of the temporal change of the dynamic acceleration component”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “a controller unit, and a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration” are additional elements.
The claim limitation “a controller unit”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Natan et al. US 20170188895 (hereinafter, Natan), (Abstract, [0010], Fig. 3), and Mitsuyasu et al. JP 2016/049393 (hereinafter, Mitsuyasu), ([0027], [0051], Fig. 1), both show that a controller unit is a well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or a computer component previously known to the pertinent industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself.
 	Further, the claim recites “a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration”, but said limitations are recited at a high level of generality, and are considered to be insignificant data gathering steps using generic well known sensors. As shown in the prior art, Natan (Abstract, [0010], Fig. 3), and Mitsuyasu ([0027], [0051], Fig. 1), both show that a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration, are nothing more than data collection activity for gathering parameters using a well-known conventional sensor components and activity previously known in the industry in order to execute an abstract idea, which do not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

5. 	Applicant’s arguments with respect to claims 1-4 and 6-13 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.



Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1-4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	An information processing apparatus, comprising 
 	a controller unit that calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a temporal change of the dynamic acceleration component with respect to the static acceleration component, and determines a motion of the detection target on a basis of the temporal change of the dynamic acceleration component, and 
 	a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a temporal change of the dynamic acceleration component with respect to the static acceleration component, and determines a motion of the detection target on a basis of the temporal change of the dynamic acceleration component.” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of only: a controller unit, and a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration. The claim limitation “a control unit” is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the claim limitations “a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration” is recited in a high level of generality and are considered to be insignificant data gathering steps using generic well known sensors. Accordingly, these additional element do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller unit, and a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
 	Dependent claims 2-4, and 6-9 add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claim 10 adds the additional element of “wherein the detector unit is configured to be portable without being fixed to the detection target”. This limitation is recited at a high level of generality, and is well-understood, routine, and conventional activity previously known to the pertinent industry.  Accordingly, this additional element does not integrate the abstract idea into a practical application because this step does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 11 adds the additional elements of “an element main body that includes a movable portion movable by reception of an acceleration, a piezoelectric first acceleration detector unit that outputs a first detection signal including information related to the acceleration in each direction of the three axes that acts on the movable portion, and a non-piezoelectric second acceleration detector unit that outputs a second detection signal including information related to the acceleration in each direction of the three axes that acts on the movable portion”. These limitations are recited at a high level of generality, and are well-understood, routine, and conventional activities previously known to the pertinent industry.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because these steps do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 12 adds the additional element of “wherein the second acceleration detector unit includes a piezoresistive acceleration detection element that is provided to the movable portion”. This limitation is recited at a high level of generality, and is well-understood, routine, and conventional activity previously known to the pertinent industry.  Accordingly, this additional element does not integrate the abstract idea into a practical application because this step does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 13 adds the additional element of “wherein the second acceleration detector unit includes an electrostatic acceleration detection element that is provided to the movable portion”. This limitation is recited at a high level of generality, and is well-understood, routine, and conventional activity previously known to the pertinent industry.  Accordingly, this additional element does not integrate the abstract idea into a practical application because this step does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Objection
8.	Claims 6, 10, 11 are objected to because of the following informalities: “The information processing apparatus according to claim 5,”  should read “The information processing apparatus according to claim 1”. Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9. 	Claims 2-4, and 10-13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 2-4, and 10-13 limitation use the term “arithmetic unit”, “pattern recognition unit”, “detector unit”, “piezoelectric first acceleration detector unit” , “non-piezoelectric second acceleration detector unit”, “second acceleration detector unit” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “arithmetic unit”, “pattern recognition unit”, “detector unit”, “piezoelectric first acceleration detector unit” , “non-piezoelectric second acceleration detector unit”, “second acceleration detector unit” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “arithmetic unit”, “pattern recognition unit”, “detector unit”, “piezoelectric first acceleration detector unit” , “non-piezoelectric second acceleration detector unit”, “second acceleration detector unit”  or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. “6 Kinds of Means of Migration Recognizer with 3-Axis Accelerometer” (hereinafter, Naoki), in view of Mitsuyasu et al. JP 2016/049393 (hereinafter, Mitsuyasu).

12.  	Regarding claim 1, Naoki discloses an information processing apparatus, comprising:
 	a controller unit that calculates, on a basis of a dynamic acceleration component and a static acceleration component of a detection target moving within a space that are extracted from an acceleration in each direction of three axes of the detection target, a change of the dynamic acceleration component with respect to the static acceleration component (Abstract and pages 3-4: Obtain the time series data of 3-axis acceleration
2. Normalize by gravity direction estimation and calculate a part of the 3-dimensional
feature quantity of the inner product/ outer product of the vector length from which
gravity component is removed based on the normalization result, and the gravity
component), and 
 	determines a motion of the detection target on a basis of the change of the dynamic acceleration component (Abstract and pages 3-8 (sections 2.1-2.5)), and 
 	a detector unit including an acceleration detector unit, wherein the detection unit is attached to the detection target and detects the acceleration (page 1).
 	Naoki does not disclose:
 	a temporal change of acceleration, and a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration.  
 	However, Mitsuyasu discloses:
 	 a temporal change of acceleration ([0025], [0030], [0049]), and 
 	a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration ([0002], [0014], [0027]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naoki to use a temporal change of acceleration, and a detector unit including a plurality of different acceleration detector units each detecting acceleration in a plurality of different direction, wherein the detection unit is attached to the detection target and detects the acceleration as taught by Mitsuyasu. The motivation for doing so would have been in order to identify motion of a person accurately (Mitsuyasu, [0046]).

6.	Regarding claim 2, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the controller unit includes an arithmetic unit that calculates a normalized dynamic acceleration obtained by normalizing the dynamic acceleration component in a gravity direction, and a pattern recognition unit that determines the motion of the detection target on a basis of the normalized dynamic acceleration (page 4 (section 2.3)). See also Mitsuyasu ([0007], [0024], and [0046]). 

13.	Regarding claim 3, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 2 as disclosed above. 
 	Naoki further discloses wherein the arithmetic unit further calculates a posture angle of the detection target on a basis of information related to an angular velocity about each of the three axes, and the pattern recognition unit determines the motion of the detection target on a basis of the normalized dynamic acceleration and the posture angle (page 4 (section 2.3)). See also Mitsuyasu ([0007], [0024], and [0046]). 

14.	Regarding claim 4, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the pattern recognition unit determines an activity class of the detection target on a basis of the motion of the detection target (pages 1-7). See also Mitsuyasu ([0007], [0024], and [0046]). 
 
15.	Regarding claim 6, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the detector unit includes an acceleration arithmetic unit that extracts the dynamic acceleration component and the static acceleration component for each direction of the three axes on a basis of a first detection signal having an alternating-current waveform corresponding to the acceleration and a second detection signal having an output waveform in which an alternating-current component corresponding to the acceleration is superimposed on a direct-current component (Abstract, pages 1-7). See also Mitsuyasu ([0007], [0024], and [0046]). 

16.	Regarding claim 7, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 6 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit includes an arithmetic circuit that extracts the static acceleration component from the acceleration (Abstract, pages 1-7). 
 	Naoki does not disclose:
 	acceleration component from the acceleration on a basis of a difference signal between the first detection signal and the second detection.  
 	However, Mitsuyasu discloses:
 	 acceleration component from the acceleration on a basis of a difference signal between the first detection signal and the second detection ([0002], [0014], [0027], [0046]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naoki to use acceleration component from the acceleration on a basis of a difference signal between the first detection signal and the second detection as taught by Mitsuyasu. The motivation for doing so would have been in order to identify motion of a person accurately (Mitsuyasu, [0046]).

17.	Regarding claim 8, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 7 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit further includes a gain adjustment circuit that adjusts gain of each signal such that the first detection signal and the second detection signal have an identical level (Abstract, pages 1-7). See also Mitsuyasu ([0007], [0024], and [0046]). 

18.	Regarding claim 9, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 7 as disclosed above. 
 	Naoki further discloses wherein the acceleration arithmetic unit further includes a correction circuit that calculates a correction coefficient on a basis of the difference signal and corrects one of the first detection signal and the second detection signal by using the correction coefficient (Abstract, pages 1-4). 

19.	Regarding claim 10, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Naoki further discloses wherein the detector unit is configured to be portable without being fixed to the detection target (Abstract, pages 1-4). 

20.	Regarding claim 11, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 5 as disclosed above. 
 	Naoki further discloses wherein the detector unit includes a sensor element including an element main body that includes a movable portion movable by reception of an acceleration, a piezoelectric first acceleration detector unit that outputs a first detection signal including information related to the acceleration in each direction of the three axes that acts on the movable portion, and a non-piezoelectric second acceleration detector unit that outputs a second detection signal including information related to the acceleration in each direction of the three axes that acts on the movable portion (Abstract, pages 8-10). 

21.	Regarding claim 12, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 11 as disclosed above. 
 	Naoki further discloses wherein the second acceleration detector unit includes a piezoresistive acceleration detection element that is provided to the movable portion (Abstract, pages 8-10). 

22.	Regarding claim 13, Naoki in view of Mitsuyasu disclose the information processing apparatus according to claim 11 as disclosed above. 
 	Naoki further discloses wherein the second acceleration detector unit includes an electrostatic acceleration detection element that is provided to the movable portion (Abstract, pages 8-10). 


Conclusion
23.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864